Exhibit 10.5

 

EXECUTION VERSION

 

AFFILIATE GUARANTY

 

THIS AFFILIATE GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of August 16,
2018 by and among Weatherford International plc, an Irish public limited company
(the “Parent”) and each of the Subsidiaries of the Parent listed on the
signature pages hereto (the Parent and each such listed Subsidiary, each an
“Initial Guarantor”) and those additional Subsidiaries of the Parent that become
parties to this Guaranty by executing a supplement hereto (a “Guaranty
Supplement”) in the form attached hereto as Annex I (such additional
Subsidiaries, together with the Initial Guarantors, the “Guarantors”), in favor
of JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), for the benefit of itself and the other holders of the Guaranteed
Obligations (as defined below) (all such holders, the “Guaranteed Parties”). 
Unless otherwise defined herein, capitalized terms used herein and not defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, Weatherford International Ltd., a Bermuda exempted company
(“WIL-Bermuda”), the other Subsidiaries of the Parent from time to time party
thereto as Borrowers (together with WIL-Bermuda, collectively, the “Borrowers”),
the Parent, the financial institutions from time to time party thereto as
Lenders (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as a Swingline
Lender and the Administrative Agent and Morgan Stanley Senior Funding, Inc., as
Collateral Agent (the “Collateral Agent”), have entered into that certain
364-Day Revolving Credit Agreement dated as of August 16, 2018 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which provides, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to or for the
benefit of the Borrowers;

 

WHEREAS, it is a condition precedent to the Effective Date under the Credit
Agreement and to the extensions of credit by the Lenders thereunder on the terms
therein that each of the Guarantors execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment and performance when due of all Guaranteed Obligations;

 

WHEREAS, without limitation or prejudice to any and all rights and remedies
available to any Guaranteed Party against any Guarantor hereunder (or under any
other Loan Document) on a joint and several liability basis, as fully set forth
in the Loan Documents, the  Guaranteed Parties acknowledge that the guarantee of
the Guaranteed Obligations by the Parent, the publicly-traded parent company and
direct and indirect owner of all the WIL-Ireland Group’s assets and operations,
provides the greatest economic protection to the Guaranteed Parties in the case
of an Event of Default; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrowers have provided, and such direct and indirect
financial and other support and benefits as the Borrowers may in the future
provide, to the Guarantors, and in consideration for the increased ability of
each Guarantor, as an Affiliate of each Borrower, to benefit from borrowings
made by the Borrowers pursuant to the Credit Agreement and the flexibility
provided by the Credit Agreement for each Guarantor to do so, and in order to
induce the Lenders, each Swingline Lender, the Administrative Agent and the
other parties party thereto from time to time to enter into the Credit
Agreement, and to induce the Lenders and each Swingline Lender to make Loans to
the Borrowers on the terms described in the Credit Agreement, each of the
Guarantors is willing to guarantee the Guaranteed Obligations;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Representations, Warranties and Covenants.  Each of the
Guarantors represents and warrants to each Lender (including any Swingline
Lender) and the Administrative Agent as of the date of this Guaranty, giving
effect to the consummation of the transactions contemplated by the Loan
Documents on the Effective Date, and thereafter on each date as required by
Section 5.02 of the Credit Agreement that:

 

(a)           Such Guarantor (i) is a company, corporation, partnership,
unlimited liability company or entity having limited liability that is duly
organized (or in the case of any English, Irish, Australian, British Virgin
Islands or Bermuda Guarantor, duly incorporated) or formed, validly existing
and, to the extent applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) has the corporate,
partnership or other power and authority to own its property and to carry on its
business as now conducted and (iii) is duly qualified as a foreign corporation
or other foreign entity to do business and is in good standing in every
jurisdiction in which the failure to be so qualified would, together with all
such other failures of the Guarantors to be so qualified or in good standing,
have a Material Adverse Effect.

 

(b)           Such Guarantor has the corporate or other power and authority to
execute, deliver and perform its obligations hereunder and under the other Loan
Documents to which it is a party and to consummate the Transactions, and all
such action has been duly authorized by all necessary corporate, partnership or
other proceedings on its part or on its behalf.  Each Loan Document to which it
is a party has been duly and validly executed and delivered by or on behalf of
such Guarantor and constitutes valid and legally binding agreements of such
Guarantor enforceable against such Guarantor in accordance with the terms
hereof, and the Loan Documents to which such Guarantor is a party, when duly
executed and delivered by or on behalf of such Guarantor, shall constitute valid
and legally binding obligations of such Guarantor enforceable in accordance with
the respective terms thereof and of this Guaranty, except, in each case (a) as
may be limited by bankruptcy, insolvency, examinership, administration,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally, and by general
principles of equity which may limit the right to obtain equitable remedies
(regardless of whether such enforceability is a proceeding in equity or at law)
and (b) as to the enforceability of provisions for indemnification and the
limitations thereon arising as a matter of law or public policy.

 

(c)           No authorization, consent, approval, license or exemption of, or
filing or registration with, any Governmental Authority is necessary to have
been made or obtained by such Guarantor for the valid execution, delivery and
performance by such Guarantor of this Guaranty or any other Loan Document to
which it is a party or the consummation of the Transactions, except those that
have been obtained and are in full force and effect and such matters relating to
performance as would ordinarily be done in the ordinary course of business after
the Effective Date or any other date on which such Guarantor becomes a party
hereto, as applicable.

 

(d)           Neither the execution, delivery and performance by such Guarantor
of this Guaranty or the other Loan Documents to which it is a party, nor
compliance with the terms and provisions thereof, nor the extensions of credit
contemplated by the Loan Documents, nor the consummation of the Transactions
(i) will breach or violate any applicable Requirement of Law, (ii) will result
in any breach or violation of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
prohibited under the Credit Agreement upon any of its property or assets
pursuant to the terms of, (x) the Existing Senior Notes or any Existing Senior
Notes Indenture or (y) any

 

2

--------------------------------------------------------------------------------


 

other indenture, agreement or other instrument to which it or any of its
Restricted Subsidiaries is party or by which any property or asset of it or any
of its Restricted Subsidiaries is bound or to which it is subject, except for
breaches, violations and defaults under clauses (d)(i) and (d)(ii)(y) that
collectively for the Guarantors would not have a Material Adverse Effect, or
(v) will violate any provision of the organizational and/or constitutional
documents or by-laws of such Guarantor.

 

(e)           In the case of any Guarantor incorporated from time to time in a
member state of the European Union in relation to which the European Insolvency
Regulation applies (an “EIR Guarantor”):

 

(i)            such EIR Guarantor’s “centre of main interest” (as that term is
used in Article 3(1) of the European Insolvency Regulation) is situated in its
jurisdiction of incorporation; and

 

(ii)           such EIR Guarantor covenants that it shall not, without the prior
written consent of the Administrative Agent, take any action that shall cause
its “centre of main interests” to be situated outside its jurisdiction of
incorporation.

 

(f)            In the case of Weatherford Australia Pty Limited (ACN 008 947
395) only (i) it is a wholly owned subsidiary of the Parent, (ii) it is not
party to any other Loan Document as trustee and does not hold any property as
trustee, (iii) it is Solvent and it is not presumed to be or taken to be
insolvent under applicable law, and (iv) it is not prevented by Chapter 2E or
Part 2J or other provision of the Corporations Act 2001 (Cth) of Australia from
entering into and performing any of the Loan Documents.

 

(g)           In the case of any Guarantor incorporated under the laws of
Luxembourg (a “Luxembourg Guarantor”):

 

(i)            such Luxembourg Guarantor’s head office (administration
centrale), the place of its effective management (siège de direction effective)
and (for the purposes of the European Insolvency  Regulation) (as defined below)
the centre of its main interests (centre des intérêts principaux) are located at
the place of its registered office (siège statutaire) in Luxembourg;

 

(ii)           such Luxembourg Guarantor is not subject to insolvency
proceedings such as bankruptcy (faillite), insolvency, winding-up, liquidation,
moratorium, controlled management (gestion contrôlée), suspension of payment
(sursis de paiement), voluntary arrangement with creditors (concordat préventif
de la faillite), fraudulent conveyance, general settlement with creditors,
reorganization or similar order or proceedings affecting the rights of creditors
generally and any proceedings in jurisdictions other than Luxembourg having
similar effects; and

 

(iii)          all legal requirements of the Luxembourg law of 31 May 1999 on
domiciliation of the companies, as amended, have been complied with by such
Luxembourg Guarantor.

 

(h)           In the case of Weatherford Netherlands B.V. (the “Specified Dutch
Guarantor”):

 

(i)            the “centre of main interests” (as such term is used in article
3(1) of the European Insolvency Regulation) of the Specified Dutch Guarantor is
situated in the Netherlands;

 

(ii)           the Specified Dutch Guarantor does not have an “establishment”
(as such term is used in article 2(h) of the European Insolvency Regulation)
situated outside the Netherlands; and

 

in each case, the Specified Dutch Guarantor shall not, without the prior written
consent of the Administrative Agent, take any action that shall cause its
“centre of main interests” to be situated outside the Netherlands, or cause it
to have an “establishment” situated outside the Netherlands.

 

3

--------------------------------------------------------------------------------


 

In addition to the foregoing, each of the Guarantors covenants that, until
Payment in Full, it will, and, if necessary and permitted under applicable law,
will cause (to the extent it can so cause) the Parent and each Borrower to,
fully comply with those covenants and agreements of the Parent and the Borrowers
applicable to such Guarantor set forth in the Credit Agreement.

 

For purposes of this Section 1, the following term shall have the following
meaning:

 

“European Insolvency Regulation” shall mean The Council of the European Union
Regulation No 2015/848 of 20 May 2015 on insolvency proceedings (recast).

 

SECTION 2.         The Guaranty.  Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of (a) the Obligations (under and as defined in
the Credit Agreement), which include, without limitation, (i) the principal of
and interest on each Loan made to any Borrower pursuant to the Credit Agreement
and (ii) all other amounts payable by the Borrowers under the Credit Agreement
and the other Loan Documents, and (b) all Swap Obligations and Banking Services
Obligations owing to one or more Lenders or their respective Affiliates (for
purposes of this Guaranty, all such obligations described in the foregoing
clauses (a) and (b) being referred to as the “Guaranteed Obligations”);
provided, however, (1) that the Guaranteed Obligations shall not include or
create any guarantee by any Guarantor of (or grant of security by any Guarantor
to support, if applicable) any Excluded Swap Obligations of such Guarantor and
(2) that notwithstanding anything to the contrary herein, the liability of WOFS
Assurance Limited, a Bermuda exempted company (“WOFS Assurance”), with respect
to the Guaranteed Obligations shall be limited or extinguished, as applicable,
to the extent necessary to ensure that WOFS Assurance, at all times, meets its
minimum solvency margin and liquidity ratio pursuant to the Insurance Act 1978
of Bermuda and the regulations thereunder (the “Insurance Act”) and sections 31A
through 31C of the Insurance Act.  Upon the failure by any Borrower to pay
punctually any such amount or perform such obligation, subject to any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement or the relevant other Loan
Document, Swap Agreement evidencing Swap Obligations or any agreement evidencing
Banking Services Obligations (a “Banking Services Agreement”) as the case may
be.  Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

 

SECTION 3.         Guaranty Unconditional.  The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged (save where
such release and discharge is expressly contemplated by Section 4 below) or
otherwise affected by:

 

(i)            any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other Guarantor or any other guarantor of any of the Guaranteed Obligations,
whether (in any such case) by operation of law or otherwise, or any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other Guarantor or any other guarantor of any
of the Guaranteed Obligations;

 

(ii)           any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, Banking Services
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations guaranteed hereby;

 

4

--------------------------------------------------------------------------------


 

(iii)          any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any Person or entity with respect to the Guaranteed
Obligations or any part thereof;

 

(iv)          any change in the corporate, partnership, limited liability
company or other existence, structure or ownership of any Borrower or any other
Guarantor or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, receivership, examinership, administration, liquidation,
reorganization or other similar proceeding in any jurisdiction affecting any
Borrower or any other guarantor of the Guaranteed Obligations, or any of their
respective assets or any resulting release or discharge of any obligation of any
Borrower or any other guarantor of any of the Guaranteed Obligations;

 

(v)           the existence of any claim, setoff or other rights which such
Guarantor may have at any time against any Borrower, any other Guarantor or any
other guarantor of any of the Guaranteed Obligations, the Administrative Agent,
any other Guaranteed Party or any other Person, whether in connection herewith
or in connection with any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)          the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto, or any other invalidity or unenforceability relating to or
against any Borrower, any other Guarantor or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement evidencing Swap Obligations, any Banking Services Agreement or any
other Loan Document, or any provision of applicable law, decree, order or
regulation purporting to prohibit the payment by any Borrower, any other
Guarantor or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

 

(vii)         the enforceability or validity of this Guaranty or any part
thereof with respect to any other Guarantor, or any provision of applicable law,
decree, order or regulation purporting to prohibit the payment by any other
Guarantor or any other guarantor of the Guaranteed Obligations, or any of the
Guaranteed Obligations;

 

(viii)        the election by, or on behalf of, any one or more of the
Guaranteed Parties, in any proceeding instituted under Chapter 11 of Title 11 of
the United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

 

(ix)          any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

(x)           the disallowance, under Section 502 of the Bankruptcy Code or any
other applicable federal, state, provincial, municipal, local or foreign law
relating to such matters, of all or any portion of the claims of the
Administrative Agent or any of the other Guaranteed Parties for repayment of all
or any part of the Guaranteed Obligations;

 

(xi)          the failure of any other Guarantor to sign or become party to this
Guaranty or any

 

5

--------------------------------------------------------------------------------


 

amendment, change, or reaffirmation hereof; or

 

(xii)         any other act or omission to act or delay of any kind by the
Borrower, any other Guarantor or any other guarantor of the Guaranteed
Obligations, the Administrative Agent, any other Guaranteed Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this Section 3, constitute a legal or equitable discharge or limitation of
any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty.

 

SECTION 4.         Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances.  Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until Payment in Full, at which time, subject to all the foregoing
conditions, the guarantees made hereunder shall automatically terminate. 
Without limiting the foregoing and notwithstanding anything herein or in any
other Loan Document to the contrary, the obligations of any individual Guarantor
under this Guaranty shall automatically terminate to the extent provided in and
in accordance with Sections 11.01(e) and 11.22 of the Credit Agreement.  In
connection with the foregoing, the Administrative Agent shall execute and
deliver to such Guarantor or such Guarantor’s designee, at such Guarantor’s
expense, any documents or instruments that such Guarantor shall reasonably
request from time to time to evidence such termination.  If at any time any
payment of the principal of or interest on any Loan, other Guaranteed Obligation
or any other amount payable by any Borrower or by the Parent or any Restricted
Subsidiary under the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement or any other Loan Document
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy, receivership, examinership, administration, liquidation or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Guaranteed Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country that issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Equivalent (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

SECTION 5.         General Waivers; Additional Waivers.

 

(a)           General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.

 

(b)           Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:

 

(i)            any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

6

--------------------------------------------------------------------------------


 

(ii)           (1) notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the other Guaranteed Parties to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(4) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(5) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

(iii)          its right, if any, to require the Administrative Agent and the
other Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties have or
may have against, the other Guarantors or any third party, or against any
collateral provided by any Person pursuant to any other Loan Document; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that Payment in Full has occurred) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

 

(iv)          (a) any rights to assert against the Administrative Agent and the
other Guaranteed Parties any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Guaranteed Parties; (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of sufficiency, validity, or enforceability of
the Guaranteed Obligations; (c) any defense such Guarantor has to performance
hereunder, and any right such Guarantor has to be exonerated, arising by reason
of:  (1) the impairment or suspension of the Administrative Agent’s and the
other Guaranteed Parties’ rights or remedies against the other guarantor of the
Guaranteed Obligations; (2) the alteration by the Administrative Agent and the
other Guaranteed Parties of the Guaranteed Obligations; (3) any discharge of the
other Guarantors’ obligations to the Administrative Agent and the other
Guaranteed Parties by operation of law as a result of the Administrative Agent’s
and the other Guaranteed Parties’ intervention or omission; or (4) the
acceptance by the Administrative Agent and the other Guaranteed Parties of
anything in partial satisfaction of the Guaranteed Obligations; and (d) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder; and

 

(v)           any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Guaranteed Parties; or (b) any election by the Administrative Agent and
the other Guaranteed Parties under the Bankruptcy Code, to limit the amount of
its claim against the Guarantors.

 

(c)           Texas Waivers.  Without limiting any other waiver or provision,
each Guarantor hereby expressly waives, to the maximum extent permitted by
applicable law, each and every right to which it may be entitled by virtue of
the suretyship laws of the State of Texas or any other state in which it may be
located, including any and all rights it may have pursuant to Rule 31 of the
Texas Rules of Civil

 

7

--------------------------------------------------------------------------------


 

Procedure and Section 17.001, Section 43.002 and Section 43.003 of the Texas
Civil Practice and Remedies Code.

 

(d)           California Waivers.  Without limiting any other waiver or
provision, each Guarantor waives, to the maximum extent permitted by law, all
benefits or defenses directly or indirectly arising under California Civil Code
§§ 2787, 2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, and
2855, Chapter 2 of Title 14 of the California Civil Code, and California Code of
Civil Procedure §§ 580a, 580b, 580c, 580d, and 726 or any similar laws of any
other applicable jurisdiction.  The reference to certain provisions of
California law is not intended to imply any application of California law to
this Guaranty.

 

SECTION 6.         Subordination of Subrogation.  Until Payment in Full, the
Guarantors (a) shall have no right of subrogation with respect to such
Guaranteed Obligations and (b) waive any right to enforce any remedy which the
Administrative Agent or any of the other Guaranteed Parties now have or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person and until such time the
Guarantors waive any benefit of, and any right to participate in, any security
or other collateral given to the Guaranteed Parties to secure the payment and/or
performance of any other liability of any Borrower to the Guaranteed Parties. 
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights prior to Payment in Full, each Guarantor hereby expressly
and irrevocably (i) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until Payment in Full and (ii) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until
Payment in Full.  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Guaranteed Parties
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty (or any rights and obligations among or
against any other Guarantor or the Borrowers upon Payment in Full), and that the
Administrative Agent, the other Guaranteed Parties and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 6.

 

SECTION 7.         Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a Guarantor Payment
and in the absence of any other express written agreement among one or more
Obligors then, following Payment in Full, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by:

 

(i)            WIL-Ireland within sixty (60) days after written demand by the
Guarantor for its Guaranty Loss Amount; then

 

(ii)           if WIL-Ireland fails to satisfy its obligations, in whole or in
part, under (i) above, Weatherford Worldwide Holdings GmbH, a Switzerland
limited liability company (“WWH”) within thirty (30) days after written demand
by the Guarantor for its Guaranty Loss Amount (such demand only being made after
the time period in (i) above has elapsed); then

 

(iii)          to the extent WIL-Ireland and WWH fail to satisfy their
obligations, in whole or in part, under (i) and (ii) above, each Specified
Guarantor, based upon the ratio of each such other Specified Guarantor’s
Allocable Amount to the aggregate of all Specified Guarantors’ Allocable
Amounts, within fifteen (15) days after written demand by the Specified
Guarantor for its Guaranty Loss Amount (such demand only being made after the
time periods in (i) and (ii) above

 

8

--------------------------------------------------------------------------------


 

have elapsed) after, for such calculation purposes, netting amounts that would
otherwise be payable by and among any two Specified Guarantors.

 

It is the intent of the parties that WIL-Ireland and WWH will fully satisfy
their obligations if called upon under this Section 7, and both WIL-Ireland and
WWH hereby agree to take all reasonable actions to do so including, without
limitation, selling assets, liquidating subsidiaries and otherwise obtaining
funding (to the extent available).  If a Guarantor fails to satisfy its
respective obligation, in whole or in part, in the time period prescribed, for
the benefit of the other Guarantors, the provisions of this Section 7 will be
applied eliminating, in whole or in part, the nonperforming Guarantor.  For the
avoidance of doubt, no Guarantor shall be relieved of any obligations under this
Section 7 in the event it fails to satisfy its respective obligations to any
other Guarantor; rather, each such Guarantor that makes a contribution and
indemnification payment shall be entitled to seek recovery from any other
Guarantors that failed to fulfill their obligations hereunder; provided,
however, (i) WIL-Ireland shall not have a claim for a Guaranty Loss Amount
against any other Guarantor, (ii) WWH shall not have a claim for a Guaranty Loss
Amount against any Guarantor other than WIL-Ireland, and (iii) a Specified
Guarantor shall not have a claim for a Guaranty Loss Amount against any
Guarantor other than WIL-Ireland, WWH, or another Specified Guarantor.

 

(b)           As used in this Section 7 the following terms shall have the
following meaning:

 

(i)            “Allocable Amount” means, with respect to any Person, the amount
equal to the excess of the fair market value of its property over the total
liabilities of such Person determined as of the Effective Date; provided,
however, Allocable Amount will be adjusted as and when agreed between the
parties to take into account Persons who become or cease to be Specified
Guarantors after the Effective Date;

 

(ii)           “Guaranty Loss Amount” means the monetary value of any and all
claims, damages, costs, expenses or other losses (plus arm’s-length interest on
such value) incurred or suffered by a Guarantor as a result of making a
Guarantor Payment after taking into account any contributions, reimbursements or
other payments received from any other Person (including under this Section 7)
with respect to such Guarantor Payment;

 

(iii)          “Guarantor Payment” means a payment (which shall include any
amounts setoff pursuant to Section 17) under this Guaranty or the taking or use
of any Collateral under any other Loan Document; and

 

(iv)          “Specified Guarantor” means any Guarantor other than WIL-Ireland
and WWH.

 

(c)           This Section 7 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon Payment in Full, and are intended
to reflect the concept of indemnity and contribution among guarantors of an
obligation that would otherwise exist under New York law.  Nothing

 

9

--------------------------------------------------------------------------------


 

in this Section 7, however, shall negate or otherwise modify the rights of
subrogation of a Guarantor against a Borrower.

 

SECTION 8.         Certain Limitation of Guaranty.  Notwithstanding any other
provision of this Guaranty to the contrary the amount guaranteed by each
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

SECTION 9.         Luxembourg Limitations.

 

(a)           The payment obligation of any Luxembourg Guarantor for the
obligations of any other Guarantor that is not a Subsidiary of such Luxembourg
Guarantor, shall be limited at any time, with no double counting, to an
aggregate amount not exceeding the higher of:

 

(i)            ninety five per cent. (95%) of the Luxembourg Guarantor’s own
funds (capitaux propres) (as referred to in Annex 1 of the Luxembourg regulation
dated 18 December 2015 defining the form and the content of the balance sheet
and profit and loss account layouts (the “Regulation”) and implementing among
others article 34 of the Luxembourg law dated 19 December 2002 concerning the
trade and companies register and the accounting and annual accounts of
undertakings, as amended (the “2002 Law”)) and subordinated debt (dette
subordonnée) (excluding, however, any amounts borrowed by such Luxembourg
Guarantor as per section (b) below), as at the date of this Guaranty; and

 

(ii)           ninety five per cent. (95%) of the Luxembourg Guarantor’s own
funds (capitaux propres) (as referred to in Annex 1 of the Regulation
implementing among others article 34 of the 2002 Law) and subordinated debt
(dette subordonnée) (excluding, however, any amounts borrowed by such Luxembourg
Guarantor as per section (b) below), as at the date of a guarantee payment under
this Guaranty.

 

(b)           The limitation set forth in this clause (b) shall not apply to any
amounts borrowed under the Credit Agreement and made directly or indirectly
available, in any form whatsoever, to the Luxembourg Guarantor or to any of its
direct or indirect Subsidiaries.

 

SECTION 10.       Norwegian Limitations.  The Norwegian Financial Agreements Act
shall not apply to this Guaranty, except as required by § 2 of the Financial
Agreements Act (if applicable). The liability of each Guarantor incorporated in
Norway in its capacity as Guarantor (each a “Norwegian Guarantor”)  shall be
limited to USD $566,742,581.42, plus any interest, default interest,
commissions, charges, fees and expenses due under any Guaranteed Obligation.
Notwithstanding any other provision of this Guaranty to the contrary, the
obligations and liabilities of any Norwegian Guarantor under this Guaranty shall
be limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 (the “Act”) regarding
restrictions on a Norwegian limited liability company’s ability to grant
guarantees, loans, security or other financial assistance. The obligations of
the Norwegian Guarantors shall only be limited to the extent this is required
from time to time, and the Norwegian Guarantors shall be liable to the fullest
extent permitted by the Act as amended from time to time.

 

10

--------------------------------------------------------------------------------


 

SECTION 11.       Swiss Financial Assistance.

 

(a)           If and to the extent that a payment in fulfilling the Guaranteed
Obligations under this Guaranty any Guarantor organized under the laws of
Switzerland (the “Swiss Guarantors”) would, at the time payment is due, under
Swiss law and practice (inter alia, prohibiting capital repayments or
restricting profit distributions) not be permitted, in particular if and to the
extent that such Swiss Guarantor guarantees obligations other than obligations
of one of its subsidiaries (i.e., obligations of its direct or indirect parent
companies (up-stream guarantee) or sister companies (cross-stream guarantee))
(such obligations, “Restricted Obligations”), then such obligations and payment
amount shall from time to time be limited to the amount permitted to be paid;
provided that such limited amount shall at no time be less than such Swiss
Guarantor’s profits and reserves available for distribution as dividends (being
the balance sheet profits and any reserves available for this purpose, in each
case in accordance with Article 798 of the Swiss Federal Code of Obligations) at
the time or times payment under or pursuant to this Guaranty is requested from
such Swiss Guarantor, and further provided that such limitation (as may apply
from time to time or not) shall not (generally or definitively) free such Swiss
Guarantor from payment obligations hereunder in excess thereof, but merely
postpone the payment date therefor until such times as payment is again
permitted notwithstanding such limitation. Any and all indemnities and
guarantees contained in the Loan Documents including, in particular,
Section 4.02(b) of the Credit Agreement shall be construed in a manner
consistent with the provisions herein contained.

 

(b)           In respect of Restricted Obligations, each Swiss Guarantor shall:

 

(i)            if and to the extent required by applicable law in force at the
relevant time:

 

(ii)           subject to any applicable double taxation treaty, deduct Swiss
anticipatory tax (Verrechnungssteuer; “Swiss Withholding Tax”) at the rate of
35% (or such other rate as in force from time to time) from any payment made by
it in respect of Restricted Obligations;

 

(iii)          pay any such deduction to the Swiss Federal Tax Administration;
and

 

(iv)          notify the Administrative Agent that such a deduction has been
made and provide the Administrative Agent with evidence that such a deduction
has been paid to the Swiss Federal Tax Administration, all in accordance with
Section 4.02(a) and Section 4.02(f) of the Credit Agreement; and

 

(v)           to the extent such a deduction is made, not be obliged to either
gross-up in accordance with Section 4.02(a) of the Credit Agreement or
Section 19(a) of this Guaranty or indemnify any of the Guaranteed Parties in
accordance with Section 4.02(b) of the Credit Agreement in relation to any such
payment made by it in respect of Restricted Obligations unless grossing-up is
permitted under the laws of Switzerland then in force.

 

(c)           If and to the extent requested by the Administrative Agent and if
and to the extent this is from time to time required under Swiss law
(restricting profit distributions), in order to allow the Guaranteed Parties to
obtain a maximum benefit from the relevant Swiss Guarantor’s liabilities under
this Guaranty, each Swiss Guarantor undertakes to promptly implement all such
measures and/or to promptly obtain the fulfillment of all prerequisites allowing
it to promptly make the requested payment(s) hereunder from time to time,
including the following:

 

(i)            preparation of an up-to-date audited balance sheet of such Swiss
Guarantor;

 

(ii)           confirmation of the auditors of such Swiss Guarantor that the
relevant amount represents the maximum freely distributable profits;

 

11

--------------------------------------------------------------------------------


 

(iii)          approval by a quotaholders’ meeting of such Swiss Guarantor of
the resulting profit distribution; and

 

(iv)          to the extent permitted by applicable law, write up any of the
assets of the relevant Swiss Guarantor that are shown in its balance sheet with
a book value that is significantly lower than the market value of the assets and
provided that such write-up would not have materially adverse tax consequences
for such Swiss Guarantor or any of its affiliates.

 

SECTION 12.       Stay of Acceleration.  If acceleration (in accordance with the
provisions of the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement or any other Loan Document, as
applicable) of the time for payment of any amount payable by any Borrower under
the Credit Agreement, or any counterparty under any Swap Agreement evidencing
Swap Obligations, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy, administration or reorganization of any
Borrower or any of such Borrower’s Affiliates, all such amounts otherwise
subject to acceleration (but for such stay) under the terms of the Credit
Agreement, any Swap Agreement evidencing Swap Obligations, any Banking Services
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.

 

SECTION 13.       Notices.  All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Section 11.02 of
the Credit Agreement with respect to the Administrative Agent at its notice
address therein and, with respect to any Guarantor, in the care of Weatherford
International, LLC, as provided and at the notice address set forth in the
Credit Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of
Section 11.02 of the Credit Agreement.

 

SECTION 14.       No Waivers.  No failure or delay by the Administrative Agent
or any other Guaranteed Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided in
this Guaranty, the Credit Agreement, any Swap Agreement evidencing Swap
Obligations, any Banking Services Agreement and the other Loan Documents shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 15.       Successors and Assigns.  This Guaranty is for the benefit of
the Administrative Agent and the other Guaranteed Parties and their respective
successors and permitted assigns, provided, that, except in a transaction
permitted pursuant to the Credit Agreement, no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 15
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement evidencing Swap Obligations, any
Banking Services Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

 

SECTION 16.       Amendments; Waivers.  Other than in connection with the
addition of additional Subsidiaries that become parties hereto by executing a
Guaranty Supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be amended, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent (it being understood and agreed that any Guaranty
Supplement providing for the addition of a Guarantor organized under the laws of
a new Specified Jurisdiction may modify this Guaranty to incorporate any

 

12

--------------------------------------------------------------------------------


 

provisions specific to the applicable laws of such Specified Jurisdiction, as
agreed to between such new Guarantor and the Administrative Agent).

 

SECTION 17.       Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)           THIS GUARANTY, INCLUDING THE SUBMISSION TO JURISDICTION AS SET OUT
HEREIN,  SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

(b)           If a Guarantor incorporated under the laws of the Netherlands is
represented by an attorney in connection with the signing and/or execution of
this Guaranty or any other agreement, deed or document referred to in or made
pursuant to this Guaranty, it is hereby expressly acknowledged and accepted by
the other parties to this Guaranty that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

 

(c)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each party hereto agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty or any other Loan Document (including
this Section 17) shall affect any right that any Guaranteed Party may otherwise
have to bring any suit, action or proceeding relating to this Guaranty or any
other Loan Document against any Guarantor or its properties in the courts of any
jurisdiction.

 

(d)            Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (c) of this Section.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(e)            Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 13 of this Guaranty other
than by facsimile, and each Guarantor (i) that is a domestic Obligor hereby
appoints Weatherford International, LLC as its agent for service of process and
(ii) that is a foreign Obligor hereby irrevocably designates CT Corporation
System, 111 8th Avenue, New York, New York 10011, as the designee, appointee and
agent of such foreign Obligor to receive, for and on behalf of such foreign
Obligor, service of process in the State of New York, in each case in any suit,
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document.  Nothing in this Guaranty or any other Loan Document will affect
the right of any party to this Guaranty to serve process in any other manner
permitted by law.

 

(f)             Each Guarantor agrees that any suit, action or proceeding
brought by any Guarantor or any of their respective Subsidiaries relating to
this Guaranty or any other Loan Document against any Guaranteed Party or any
Affiliate of a Guaranteed Party shall be brought exclusively in the United
States District Court for the Southern District of New York (or the state courts
sitting in the Borough of

 

13

--------------------------------------------------------------------------------


 

Manhattan in the event the Southern District of New York lacks subject matter
jurisdiction), and any appellate court from any thereof, unless no such court
shall accept jurisdiction.

 

(g)           The Administrative Agent hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law

 

(h)           The Administrative Agent hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document in any court referred to in paragraph (f) of this Section.  The
Administrative Agent hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court

 

(i)            To the extent that any Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Guarantor hereby irrevocably waives such immunity in respect of
its obligations under the Loan Documents.

 

(j)            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 18.       No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

14

--------------------------------------------------------------------------------


 

SECTION 19.       Taxes, Expenses of Enforcement, Etc.

 

(a)           Taxes.

 

(i)    Any and all payments by or on account of any obligation of a Guarantor
hereunder or under any promissory note shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
such Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (A) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Recipient receives an amount
equal to the sum it would have received had no such deductions been made,
(B) such Guarantor shall make such deductions and (C) such Guarantor shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(ii)           As soon as practical after any payment of Indemnified or Other
Taxes by any Guarantor to a Governmental Authority, such Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(iii)          The Guarantors, jointly and severally, shall indemnify the each
Recipient, within twenty (20) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Recipient on or with
respect to any payment by or on account of any obligation of a Guarantor
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Guarantors
shall not be liable for any penalties, interest or expenses that result from the
failure of the Recipient to notify the Guarantors of the Indemnified Taxes or
Other Taxes within a reasonable period of time after becoming aware of such
Indemnified Taxes or Other Taxes.  A certificate as to the amount of such
payment or liability delivered to the Guarantors by a Recipient shall be
presumed correct absent manifest error.

 

(iv)          By accepting the benefits hereof, each Recipient agrees that it
will comply with Section 4.02 of the Credit Agreement as if it were a Lender.

 

(v)           If the Administrative Agent or a Recipient determines, in its sole
discretion, that it has received a refund of any Taxes paid by a Guarantor or
with respect to which such Guarantor has paid additional amounts pursuant to
this Section 19, it shall pay over such refund to the Guarantor (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 19 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Guarantor, upon the
request of the Administrative Agent or such Recipient, agrees to repay promptly
the amount paid over to the Guarantor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority with respect to such
amount) to the Administrative Agent or such Recipient in the event the
Administrative Agent or such Recipient is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Recipient to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Guarantor or any other Person.

 

(b)           Expenses of Enforcement, Etc.  The Guarantors agree to reimburse
the Administrative Agent and the other Guaranteed Parties for any reasonable and
documented costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other

 

15

--------------------------------------------------------------------------------


 

Guaranteed Party in connection with the collection and enforcement of amounts
due under the Loan Documents, including without limitation this Guaranty, to the
extent such costs and expenses are reimbursable pursuant to the terms of
Section 11.03 of the Credit Agreement unless otherwise agreed in accordance with
the terms of the Loan Documents.

 

SECTION 20.       Setoff.  If an Event of Default shall have occurred and be
continuing and all or any part of the Guaranteed Obligations have become due and
payable (by acceleration or otherwise), the Administrative Agent and each other
Guaranteed Party may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral (if any) for the payment hereof, set
off and apply toward the payment of all or any part of the Guaranteed
Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by the Administrative Agent or such other
Guaranteed Party or any of their respective Affiliates to or for the credit or
the account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not the Administrative Agent or such other Guaranteed
Party shall have made any demand under this Guaranty.  The rights of the
Administrative Agent and each other Guaranteed Party under this Section are in
addition to other rights and remedies (including other rights of setoff) which
the Administrative Agent or such other Guaranteed Party may have.

 

SECTION 21.       Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Administrative Agent or the other Guaranteed
Parties shall have any duty to advise such Guarantor of information known to any
of them regarding such condition or any such circumstances.  In the event the
Administrative Agent or any other Guaranteed Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, the Administrative Agent or such other Guaranteed Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which the Administrative
Agent or such other Guaranteed Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

 

SECTION 22.       Severability.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 23.       Merger.  This Guaranty and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

SECTION 24.       Headings.  Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 25.       Judgment Currency.  The obligation of each Guarantor to make
payments on any Obligation to the Lenders or to the Administrative Agent
hereunder in any currency (the “first currency”) is of the essence and shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency (the “second currency”) except
to the extent to which such tender or recovery shall result in the effective
receipt by the applicable Lender or the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent of the full amount of the first currency payable, and
accordingly the primary obligation of each Guarantor shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in the
second currency of the amount (if any) by which such effective receipt shall
fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.

 

SECTION 26.       Keepwell.  Each Qualified ECP Guarantor (as defined below)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of Specified Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 26 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 26 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 27.       Counterparts.  This Guaranty may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty.

 

[SIGNATURE PAGES TO FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

AUSTRALIA INITIAL GUARANTOR

 

 

 

WEATHERFORD AUSTRALIA PTY LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Antonino Gullotti

 

 

Name:

Antonino Gullotti

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Degasperis

 

 

Name:

Robert Degasperis

 

 

Title:

Director

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

BERMUDA INITIAL GUARANTORS

 

 

 

WEATHERFORD INTERNATIONAL LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD PANGAEA HOLDINGS LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SABRE DRILLING LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

KEY INTERNATIONAL DRILLING COMPANY LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Andrew Gold

 

 

Name:

Andrew Gold

 

 

Title:

Director

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

 

 

WEATHERFORD BERMUDA HOLDINGS LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD SERVICES, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Joshua M. McMorrow

 

 

Name:

Joshua M. McMorrow

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WOFS ASSURANCE LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD HOLDINGS (BERMUDA) LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

BRITISH VIRGIN ISLANDS INITIAL GUARANTORS

 

 

 

WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.

 

 

 

 

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD COLOMBIA LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD HOLDINGS (BVI) LTD.

 

 

 

 

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

President and General Manager

 

 

 

 

 

 

 

 

WEATHERFORD OIL TOOL MIDDLE EAST LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

President

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

CANADA INITIAL GUARANTORS

 

 

 

WEATHERFORD CANADA LTD.

 

 

 

 

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD (NOVA SCOTIA) ULC

 

 

 

 

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WEATHERFORD DEUTSCHE HOLDING (CANADA) ULC

 

 

 

 

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Vice President

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

ENGLAND INITIAL GUARANTORS

 

 

 

WEATHERFORD EURASIA LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

 

 

 

 

 

 

 

WEATHERFORD U.K. LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

IRELAND INITIAL GUARANTOR

 

 

 

WEATHERFORD INTERNATIONAL PLC

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Vice President

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

LUXEMBOURG INITIAL GUARANTORS

 

 

 

WEATHERFORD INTERNATIONAL

 

 

(LUXEMBOURG) HOLDINGS S.À R.L.

 

 

société à responsabilité limitée

 

 

8-10, avenue de la Gare

 

 

L-1610 Luxembourg

 

 

R.C.S. Luxembourg B146.622

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Manager A

 

 

 

 

 

 

 

 

By:

/s/ Dragos Cioaca

 

 

Name:

Dragos Cioaca

 

 

Title:

Manager B

 

 

 

 

 

 

 

 

WEATHERFORD EUROPEAN HOLDINGS

 

 

(LUXEMBOURG) S.À R.L.

 

 

société à responsabilité limitée

 

 

8-10, avenue de la Gare

 

 

L-1610 Luxembourg

 

 

R.C.S. Luxembourg B150.992

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Manager A

 

 

 

 

 

 

 

 

By:

/s/ Dragos Cioaca

 

 

Name:

Dragos Cioaca

 

 

Title:

Manager B

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

NETHERLANDS INITIAL GUARANTOR

 

 

 

WEATHERFORD NETHERLANDS B.V.

 

 

 

 

 

 

 

 

By:

/s/ A. W. Versteeg

 

 

Name:

A. W. Versteeg

 

 

Title:

Director

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

NORWAY INITIAL GUARANTORS

 

 

 

WEATHERFORD NORGE AS

 

 

 

 

 

 

 

 

By:

/s/ Stig Wolstad-Knudsen

 

 

Name:

Stig Wolstad-Knudsen

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

WEATHERFORD LABORATORIES (NORWAY) AS

 

 

 

 

 

 

 

 

By:

/s/ Stig Wolstad-Knudsen

 

 

Name:

Stig Wolstad-Knudsen

 

 

Title:

Chairman

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

PANAMA INITIAL GUARANTOR

 

 

 

WEATHERFORD SERVICES S. DE R.L.

 

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Administrator

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

SWITZERLAND INITIAL GUARANTORS

 

 

 

WOFS INTERNATIONAL FINANCE GMBH

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

 

 

 

 

 

 

 

WEATHERFORD WORLDWIDE HOLDINGS GMBH

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

 

 

 

 

 

 

 

WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

 

 

 

 

 

 

 

WEATHERFORD MANAGEMENT COMPANY SWITZERLAND SARL

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

 

 

 

 

 

 

 

WEATHERFORD PRODUCTS GMBH

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

 

 

WOFS SWISS FINANCE GMBH

 

 

 

 

 

 

 

 

By:

/s/ Philipp Andermatt

 

 

Name:

Philipp Andermatt

 

 

Title:

Managing Officer

 

 

 

 

 

 

 

 

WEATHERFORD HOLDINGS (SWITZERLAND) GMBH

 

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

 

Name:

Timothy Bryant

 

 

Title:

Managing Officer

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

UNITED STATES INITIAL GUARANTORS

 

 

 

WEATHERFORD HOLDINGS U.S. LLC

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD U.S. HOLDINGS, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD INTERNATIONAL, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEUS HOLDING, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD LIMITED PARTNER, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Bryant

 

 

Name:

Timothy J. Bryant

 

 

Title:

Vice President

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

 

 

PD HOLDINGS (USA), L.P.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

PRECISION DRILLING HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kamini Patel

 

 

Name:

Kamini Patel

 

 

Title:

President

 

 

 

 

 

 

 

 

PRECISION DRILLING LP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Kamini Patel

 

 

Name:

Kamini Patel

 

 

Title:

President

 

 

 

 

 

 

 

 

PRECISION USA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

PRECISION ENERGY SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD U.S., L.P.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

 

 

WEATHERFORD/LAMB, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

WEATHERFORD INVESTMENT INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

PRECISION DRILLING TECHNOLOGY SERVICES GROUP (USA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

PRECISION OILFIELD SERVICES, LLP

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

VISUAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joshua S. Silverman

 

 

Name:

Joshua S. Silverman

 

 

Title:

Assistant Treasurer

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

/s/ Jeffrey C. Miller

 

 

Name:

Jeffrey C. Miller

 

 

Title:

Executive Director

 

 

 

Signature Page to 364-Day Affiliate Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Affiliate Guaranty (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 16, 2018, made by Weatherford International plc, an Irish
public limited company (the “Parent”) and each Subsidiary of the Parent listed
on the signature pages thereto (the Parent and each such Subsidiary, an “Initial
Guarantor”, and together with any additional Subsidiaries of the Parent that
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Guaranteed Parties,
under the Credit Agreement.  Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                ] [corporation] [partnership] [limited liability company]
[other form of legal entity] (the “New Guarantor”), agrees to become, and does
hereby become, a Guarantor under the Guaranty and agrees to be bound by such
Guaranty as if originally a party thereto.  Without limiting the foregoing, the
undersigned hereby absolutely and unconditionally, and jointly and severally
with the other Guarantors, guarantees the punctual payment and performance when
due (whether at stated maturity, by acceleration or otherwise), of all
Guaranteed Obligations.  By its execution below, the undersigned represents and
warrants as to itself that all of the representations and warranties contained
in Section 1 of the Guaranty are true and correct in all respects as of the date
hereof.(1)

 

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this            day of          , 20   .

 

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged and Agreed to:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)  Provisions applicable to any Guarantor organized in a new Specified
Jurisdiction to be inserted.

 

--------------------------------------------------------------------------------